                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                       ELKINS

TURONN LEWIS,

               Petitioner,

v.                                                         CIVIL ACTION NO. 2:17-CV-87
                                                           (BAILEY)
S. KALLIS, Warden,

               Respondent.

                   ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone [Doc.

9]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge

Mazzone for submission of a proposed report and recommendation (“R&R”). Magistrate

Judge Mazzone filed his R&R on October 22, 2018, wherein he recommends petitioner’s

Petition for Habeas Corpus Pursuant to 28 U.S.C. § 2241 [Docs. 1, 7] be dismissed for lack

of jurisdiction.

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo review

of those portions of the magistrate judge’s findings to which objection is made. However, the

Court is not required to review, under a de novo or any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). In

addition, failure to file timely objections constitutes a waiver of de novo review and the right



                                               1
to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v. Ridenour, 889 F.2d 1363,

1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). Here,

objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14) days of service,

pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b). The docket reflects that service

was accepted on October 25, 2018 [Doc. 10]. To date, no objections have been filed.

Accordingly, this Court will review the R&R for clear error.

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 9] should be, and is, hereby ORDERED ADOPTED for the reasons

more fully stated in the magistrate judge’s report. Accordingly, this Court ORDERS that the

petitioner’s Petition for Habeas Corpus Pursuant to 28 U.S.C. § 2241 [Docs. 1, 7] be

DISMISSED for lack of jurisdiction. This Court further ORDERS that this matter be

STRICKEN from the active docket of this Court and DIRECTS the Clerk to enter judgment

in favor of respondent.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record herein

and to mail a copy to the pro se petitioner.

       DATED: November 14, 2018.




                                               2
